PER CURIAM.
We affirm the lower court’s order that denied Appellant’s petition to modify the final judgment of dissolution of marriage. Janovic v. Janovic, 814 So.2d 1096 (Fla. 1st DCA 2002). We reverse, however, the *551award of attorney’s fees to Appellee. Because insufficient evidence was introduced to support the award, we decline Appel-lee’s request to remand the cause for a new hearing. Warner v. Warner, 692 So.2d 266, 268 (Fla. 5th DCA 1997).
AFFIRMED in part; REVERSED in part.
THOMPSON, PALMER and TORPY, JJ., concur.